

115 HR 961 IH: Ban Aquaculture in the Great Lakes Act
U.S. House of Representatives
2017-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 961IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Mr. Kildee introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit aquaculture in the Great Lakes.
	
 1.Short titleThis Act may be cited as the Ban Aquaculture in the Great Lakes Act. 2.Prohibition on aquaculture in the Great Lakes (a)ProhibitionNotwithstanding any other provision of law, a person shall not engage in aquaculture in the Great Lakes.
 (b)AdministrationThe Secretary of the Interior shall administer this section. (c)DefinitionsIn this section:
 (1)AquacultureThe term aquaculture means the propagation or rearing (or both) of aquatic species in a controlled or selected environment. The term does not include any fish hatchery operated by a Federal or State agency.
 (2)Great LakesThe term Great Lakes means Lake Ontario, Lake Erie, Lake Huron, Lake St. Clair, Lake Michigan, and Lake Superior, including the connecting waters thereof, to the extent that those lakes or waters, respectively, are subject to the jurisdiction of the United States.
 (d)Effective dateThis section shall take effect at the end of the 90-day period beginning on the date of the enactment of this Act.
			